Citation Nr: 0218082	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for bilateral blepharitis.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954.

This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In a November 2000 decision, the Board denied the claim of 
entitlement to service connection for a neck disorder and 
denied the claim of entitlement to an increased rating for 
sinusitis.  The Board remanded the issue of an increased 
rating for blepharitis for further development.  As 
explained in more detail below, the RO completed, to the 
extent possible, the requested development on the remanded 
issue.  However, as the RO also has continued the denial 
of the appeal, those matters have been returned to the 
Board for further appellate consideration.  

In June 2001, VA received written argument from the 
veteran's attorney alleging clear and unmistakable error 
with regard to prior RO decisions.  As this issue is not 
before the Board at this time, it is now referred to the 
RO for the appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claims on appeal has, to the extent 
possible, been accomplished.

2.  The veteran's service-connected bilateral blepharitis 
has been active and chronic with some dry eye symptoms and 
epiphora.  





CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
bilateral blepharitis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 4.84a, Diagnostic 
Code 6018 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions. 

Through the June 1999 statement of the case, the 
subsequently issued September 2002 supplemental statement 
of the case, and various correspondence from the RO, the 
veteran and his attorney have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims at this juncture, without first remanding to 
the RO for explicit VCAA consideration, or for an 
additional notification and/or development action .  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Based on a review of the service medical records and the 
VA examination findings, service connection was 
established for bilateral blepharitis by rating action of 
February 1955.  A 10 percent rating was assigned effective 
September 20, 1954.  The 10 percent rating for blepharitis 
has been in effect since that time.

In January1998, a claim of entitlement to an increased 
rating for blepharitis was received from the veteran.  In 
a January 1998 letter, Ann L. McIver, O.D., reported that 
the veteran had been seen at the optometry department 
since October 1993.  The veteran was diagnosed with Type 
II diabetes three years prior, and he had undergone yearly 
dilated examinations to evaluate his eyes for diabetic 
retinopathy and glaucoma.  Peripheral visual fields had 
been performed, but he had not developed glaucoma and 
there were no signs of diabetic retinopathy.  He had 
problems with extremely dry eyes, and was supposed to use 
artificial tears five to six times a day in both eyes.  
Dr. McIver also noted that the veteran was treated several 
times for chronic blepharitis, which he dated back to his 
years in service.  

A VA examination was conducted in January 1998.  The 
veteran reported that he was followed by an optometrist.  
He noted a history of dry eyes, burning, itching and 
mattering bilaterally.  His most worrisome complaint that 
day was epiphora that worsened when exposed to temperature 
changes.  He used artificial teardrops three to four times 
a day, and lubricating ointment twice a day.  

On examination, visual acuity at distance was 20/40+2 
uncorrected and 20/25 at near with reading glasses.  Left 
eye visual acuity was 20/30-1 at distance uncorrected and 
20/25 at near with reading glasses.  The pupillary 
examination was 4 millimeters, 2+ reactive, without 
afferent pupillary defect bilaterally.  The external 
examination revealed 2+ lower lid laxity, which the 
examiner opined was likely secondary to the history of eye 
rubbing with poor eyelid approximation to globe.  The 
lower eyelid puncta were small bilaterally and appeared to 
be congenitally anteriorized.  Extraocular movements were 
full and orthophoric, and visual fields were full to 
confrontation.  Pressures by applanation tonometry were 14 
bilaterally.  Manifest refraction data was plano +1.00 x 
155 right eye, rendering a vision of 20/40+2 and +0.50 
+0.75 x 45, rendering a vision of 20/20 left eye.  The 
anterior chambers were deep and quiet without fill or 
flare noted bilaterally.  His lens had some cortical 
spoking with 1+ nuclear sclerosis right eye and 1+ nuclear 
sclerosis left eye.  The dilated fundoscopic examination 
was essentially within normal limits.  The assessment was: 
a long history of epiphora secondary to congenital 
anteriorization of the lower lid puncta and lower lid 
laxity.  The examiner noted that the veteran seemed to 
have some component of longstanding hay fever versus 
atopic keratoconjunctivitis, which could likely be 
controlled with an appropriate medical regimen to include 
topical antihistamines and mild steroids.  In the 
assessment, the examiner also included early cataracts 
greater for the right eye, as well as astigmatism oculus 
uterque with mild hyperopia of the left eye.  The examiner 
noted that the veteran's vision was consistent with the 
examination with slightly worse vision for the right eye 
secondary to the cataract.  

Private treatment records reflect treatment for suspected 
glaucoma, cataracts, presbyopia and ocular allergies from 
1998 to 2001.  

In August 2002, the veteran was afforded a VA 
ophthalmology examination.  He reported experiencing of on 
and off symptoms since 1952.  He complained of red eyes 
and feeling as if there was an abscess under the eyelids.  
In the mornings, his eyes felt like they had a foreign 
body sensation, and they teared excessively.  He 
experienced difficulty when focusing or reading.  He noted 
the use of artificial tears three to four times a day, and 
hot and cold compresses each night for 20 to 30 minutes.  
In the past, he used different types of eye drops and 
antibiotic ointments.  

The ocular examination revealed uncorrected visual acuity 
of 20/60+2 in the right eye and 20/50+2 in the left eye 
for distance.  Corrected distance visual acuity was 20/30 
in the right eye and 20/40 in the left eye.  Manifest 
refraction revealed in the right eye a refractive error of 
-0.50 + 1.00 x 155 and in the left eye a refractive error 
of +0.50 sphere.  Near visual acuity was 20/30 in the 
right eye and 20/25 in the left eye with correction.  His 
add in each eye was +2.50.  The extraocular examination 
was unremarkable with normal appearing eyelids, lashes, 
lacrimal apparatus and orbits, except that the eyelids did 
show some mild plugging of Meibomian glands.  Both pupils 
were 4 millimeters and reactive equally to light with no 
evidence of an afferent pupillary defect.  Ocular motility 
was full.  Confrontational visual fields were normal in 
both eyes.  Applanation tonometry revealed a tension of 12 
millimeters Hg in the right eye and 12 millimeters Hg in 
the left eye.  Slit lamp biomicroscopy of the anterior 
segment of the right eye revealed a normal conjunctiva, 
clear cornea, deep anterior chamber, normal iris, and a 
lens that showed 1 to 2+ nuclear sclerotic with 1+ 
cortical cataract change.  Dilated funduscopic examination 
of the right eye revealed a cup/disc ratio of 0.5.  The 
optic nerve was sharp and pink.  The macula and peripheral 
retina were normal.  The retinal vasculature was normal.  
Dilated fundus examination of the left eye revealed a 
cup/disc ratio of 0.4.  The optic nerve was sharp and 
pink.  The macula and peripheral retina were normal.  The 
retinal vasculature was normal.  A Goldmann visual field 
was performed on both eyes and was within normal limits.  
The examiner reported an impression of diabetes mellitus 
with no retinopathy, mild bilateral cataracts, and chronic 
blepharitis in both eyes with some dry eye symptoms.  

Analysis

Where entitlement to compensation has already been 
established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a review the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
decision will include a review of the entire record, but 
the focus will be on the most recent medical findings 
regarding the service-connected disability at issue.

Disability evaluations are based upon the average 
impairment of earning capacity resulting from a 
disability.  38 U.S.C.A. § 1155 (West 1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or 
injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2002).

Service connection is in effect for bilateral blepharitis, 
rated 10 percent disabling by analogy under the provisions 
of 4.84a, Diagnostic Code 6018 (2002).  Diagnostic Code 
6018 contemplates chronic conjunctivitis, and a maximum 
rating of 10 percent is assigned when the condition is 
active with objective symptoms.  

The evidence shows that the veteran's bilateral 
blepharitis is chronic, therefore the currently assigned 
10 percent evaluation is entirely appropriate.  As noted 
above, a 10 percent rating is the maximum evaluation 
possible under Diagnostic Code 6018.  Nevertheless, even 
if other diagnostic codes pertaining to diseases of the 
eye were to be considered, in the absence of medical 
findings showing specified diseases of the eye, such as 
tuberculosis, glaucoma, malignant growth, chronic 
trachomatous conjunctivitis, optic neuritis, or aphakia, 
there is no basis for assignment of a higher evaluation.  
There are recorded findings of cataracts, but there are no 
medical opinions indicating a relationship between the 
cataracts and the veteran's service-connected blepharitis.  
It is noted that on VA examination in 1998, a longstanding 
history of epiphora was noted as secondary to congenital 
anteriorization of the lower lid puncta and lower lid 
laxity, but the more recent examination of August 2002 
revealed normal lacrimal apparatus.  Also, the examination 
revealed normal appearing eyelids, lashes, and orbits, and 
some mild plugging of the Meibomian glands.  Overall, the 
evidence does not indicate bilateral ectropion, bilateral 
entropion, lagophthalmos, or bilateral epiphora.  Also, 
there are no indications that the veteran's service-
connected bilateral blepharitis involves paralysis of 
accommodation.  Therefore, there is no basis to assign a 
higher rating under 38 C.F.R. § 4.84a, Diagnostic Codes 
6000 through 6035.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence). 

The above discussion is based on consideration of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board notes that there is 
no indication that the schedular criteria are inadequate 
to evaluate the veteran's bilateral blepharitis.  In this 
regard, the Board notes that the medical evidence reflects 
that the veteran has not undergone prolonged 
hospitalization for his bilateral eye disability or that 
the disability has caused marked interference with 
employment as to render impractical the application of the 
regular schedular standards during any stage under 
consideration.  Although the veteran referred to problems 
with securing employment in his 1998 claim for an 
increase, he pointed to other service-connected 
disabilities in addition to his eye condition as the cause 
of his employment difficulties.  Hence, in the absence of 
evidence such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

A rating greater than 10 percent is not warranted for 
bilateral blepharitis, and the appeal is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

